Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 1 of 24 PageID #: 2386



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

BAGGAGE AIRLINE GUEST SERVICES,
INC.,

              Plaintiff,                     C.A. No. 18-707-RGA

       v.

ROADIE, INC.,

              Defendant.

               DEFENDANT ROADIE, INC.’S OPENING BRIEF
     IN SUPPORT OF ITS MOTION TO DECLARE THIS CASE EXCEPTIONAL
            AND AWARD ATTORNEYS’ FEES UNDER 35 U.S.C. § 285



SMITH, GAMBRELL & RUSSELL LLP        YOUNG CONAWAY STARGATT & TAYLOR, LLP


Edward A. Pennington                 Pilar G. Kraman (No. 5199)
John P. Moy                          Rodney Square
John P. Pennington                   1000 N. King Street
Darlene K. Tzou                      Wilmington, DE 19801
1055 Thomas Jefferson Street, NW     (302) 571-6600
Suite 400                            pkraman@ycst.com
Washington, DC 20007
(202) 263-4300
epennington@sgrlaw.com               Attorneys for Defendant
jmoy@sgrlaw.com                      ROADIE, INC.
jpennington@sgrlaw.com
dtzou@sgrlaw.com

Dated: January 22, 2019
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 2 of 24 PageID #: 2387



                                              TABLE OF CONTENTS


I.     INTRODUCTION ...............................................................................................................1

II.    NATURE AND STAGE OF PROCEEDINGS ...................................................................1

III.   SUMMARY OF ARGUMENT ...........................................................................................3

IV.    STATEMENT OF FACTS AND ARGUMENT .................................................................4

       A.        Legal Standard .........................................................................................................4

       B.        Baggage Advanced an Untenable Position Regarding Section 101 ........................5

       C.        Baggage’s Baseless Infringement Contentions and Litigation Misconduct
                 Compel an Exceptional Case Finding ......................................................................9

       D.        Roadie Should Be Awarded Its Attorneys’ Fees and Non-Taxable Costs.............18

V.     CONCLUSION ..................................................................................................................19




                                                                 i
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 3 of 24 PageID #: 2388



                                                TABLE OF AUTHORITIES


Cases

Berkheimer v. HP Inc.,
  881 F.3d 1360 (Fed. Cir. 2018) .................................................................................................. 7
Cent. Soya Co. v. Geo. A. Hormel & Co.,
  723 F.2d 1573 (Fed. Cir. 1983) ................................................................................................ 18
Chalumeau Power Sys. LLC v. Alcatel-Lucent,
  No. 11-1175-RGA,
  2014 WL 5814062 (D. Del. Sept. 12, 2014) ............................................................................. 19
Hensley v. Eckerhart,
  461 U.S. 424 (1983) .................................................................................................................. 18
Highmark Inc. v. Allcare Health Management Sys., Inc.,
  134 S.Ct. 1744 (2014) ................................................................................................................. 5
Inland Steel Co. v. LTV Steel Co.,
   364 F.3d 1318 (Fed. Cir. 2004) .................................................................................................. 5
Intellectual Ventures I LLC v. Capital One Bank (USA),
   792 F.3d 1363 (Fed. Cir. 2015) .................................................................................................. 7
Kilopass Tech., Inc. v. Sidense Corp.,
  738 F.3d 1302 (Fed. Cir. 2013) ................................................................................................ 18
Mathis v. Spears,
 857 F.2d 749 (Fed. Cir. 1988) .................................................................................................. 18
Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
  134 S. Ct. 1749 (2014) ............................................................................................................ 4, 5
Parallel Iron LLC v. NetApp Inc.,
  70 F. Supp. 2d 585 (D. Del. 2014) .............................................................................................. 5
Yufa v. TSI Inc.,
  No. 12-cv-01315,
  2014 WL 4071902 (N.D. Cal. Aug. 14, 2014) ........................................................................... 4
Statutes

35 U.S.C. § 101 ................................................................................................................... 3, 5, 6, 7
35 U.S.C. § 285 ...................................................................................................................... passim
Rules

Delaware Lawyers’ Rules of Professional Conduct Rule 3.7 ....................................................... 14
Fed. R. Civ. P. 54(d)(2)(B)(iii) ..................................................................................................... 18



                                                                      ii
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 4 of 24 PageID #: 2389



Fed. R. Civ. P. 54(d)(2)(C) ........................................................................................................... 19
Florida Rule of Professional Conduct 4-3.7 ................................................................................. 14




                                                                   iii
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 5 of 24 PageID #: 2390



I.     INTRODUCTION

       Defendant Roadie, Inc. (“Roadie”), by counsel, submits this opening brief in support of

its motion to declare this case exceptional under 35 U.S.C. § 285 and to award Roadie its

attorneys’ fees and associated non-taxable costs against Plaintiff Baggage Airline Guest

Services, Inc. (“Baggage”).

II.    NATURE AND STAGE OF PROCEEDINGS

       Baggage filed its first suit against Roadie, Civil Action No. 6:17-cv-1253-Orl-37GJK

(M.D. Fla.) (the “1253 Case”), on July 6, 2017. In that action, Baggage alleged that Roadie

infringed U.S. Patent No. 9,659,336 (“the ’336 patent”) (Ex. A)1, the same patent asserted by

Baggage in the present action. (Ex. B). Baggage further contended that Roadie’s alleged

infringement of the ’336 patent also constituted a violation of the Florida Deceptive and Unfair

Trade Practices Act. (Id.). Curiously, Baggage’s own complaint acknowledged that it did not

own the ’336 patent. (Id.). The complaint was signed by Mayanne Downs, Jason Zimmerman

and Trace Jackson of GrayRobinson, P.A.’s Orlando, Florida office. (Id.).

       On the same day that Baggage filed the 1253 Case, Mr. Craig Mateer, the purported

inventor of the ’336 patent and Founder and CEO of “Bags, Inc.,” sent a cease-and-desist letter

to Mr. Marc Gorlin, the president of Roadie, demanding that Roadie exit the baggage delivery

business and turn over confidential Roadie business information, including Roadie financials,

customer lists, and contracts Roadie has with airlines for delayed baggage delivery. (Ex. C).

       On August 3, 2017, Roadie moved to dismiss the 1253 Case on multiple independent

grounds. (Ex. D). First, Baggage admitted that the complaint suffered from a fatal infirmity –


1
 References to “Exhibits” herein are to the exhibits that accompany the supporting Declaration
of John P. Moy, which is being filed contemporaneously with the present motion.


                                                1
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 6 of 24 PageID #: 2391



namely, that the court lacked subject matter jurisdiction over the lawsuit because Baggage did

not own the ’336 patent when it filed the complaint. (Id.). Additionally, the state law unfair

competition claim asserted by Baggage was wholly premised on Roadie’s alleged infringement

of the ’336 patent and therefore preempted by federal patent law. (Id.). Finally, Roadie argued

that venue in the Middle District of Florida was improper, as Roadie, a Delaware corporation

headquartered in Atlanta, Georgia, had no regular and established place of business in Florida,

let alone the Middle District. (Id.).

       Baggage filed its response to Roadie’s motion to dismiss on August 24, 2017 and on that

same day instituted a second patent infringement action against Roadie, Civil Action No. 6:17-

cv-1549-Orl-37TBS (M.D. Fla.) (the “1549 Case”), again asserting infringement of the ’336

patent but this time omitting its preempted state law unfair competition claim. (D.I. 1). Roadie

implored counsel for Baggage by letter on August 28, 2017 to withdraw the 1253 Case, as lack

of subject matter jurisdiction was a defect that could not be cured. (Ex. E). Baggage ignored

Roadie’s warning, instead leaving it to Judge Dalton of the Middle District of Florida to dispose

of the 1253 Case on September 1, 2017 for lack of subject matter jurisdiction. (Ex. F).

       Baggage’s new 1549 Case was also improperly filed. As with the first action, Baggage

filed the 1549 Case in the wrong court – the Middle District of Florida. Despite the fact that

Roadie – a Delaware corporation headquartered in Atlanta, Georgia – had no regular place of

business in Florida, no office space in Florida, no equipment in Florida, and no employees

working in or residing within the state of Florida, Baggage nevertheless persisted in maintaining

the 1549 Case in the Middle District of Florida. Again, Roadie contacted counsel for Baggage

by letter to request that Baggage voluntarily dismiss the 1549 Case or transfer it to the District of

Delaware. (Ex. G). Baggage refused, forcing Roadie to file a motion to transfer the case to this




                                                  2
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 7 of 24 PageID #: 2392



court for improper venue. (D.I. 8). Ultimately, Judge Dalton of the Middle District of Florida

granted the motion and transferred the 1549 Case to this Court, where it was docketed as the

present action, C.A. No. 18-707-RGA. (D.I. 67).

       In the meantime, on February 6, 2018, while the venue motion was pending, Roadie filed

a motion for judgment on the pleadings on two independent bases – first, that the ’336 patent was

invalid under 35 U.S.C. § 101 as being directed to ineligible subject matter, and second, that the

complaint failed to state a proper claim of infringement. (D.I. 39). After the 1549 Case had been

transferred to the District of Delaware, this Court requested that Roadie submit a reply brief

limited to addressing the Section 101 argument and ordered a hearing on the same. (D.I. 102).

       The hearing took place on December 4, 2018, and on January 7, 2019, the Court granted

Roadie’s motion for judgment on the pleadings, finding that the ’336 patent was directed to

ineligible subject matter and therefore invalid under 35 U.S.C. § 101. (D.I. 115).

III.   SUMMARY OF ARGUMENT

       Under 35 U.S.C. § 285, the prevailing party may be awarded its reasonable attorneys’

fees in “exceptional” cases. Exceptionality can be found where the substantive strength (or lack

thereof) of a party’s litigating position “stands out,” or when the case was litigated in an

unreasonable manner. Here, Baggage’s lack of substantive strength in its litigating position, and

the unjustified manner in which Baggage maintained this action, despite overwhelming evidence

of noninfringement, compel an exceptional case finding.

       Baggage’s litigating position was wholly unsupported in fact and in law. As set forth in

more detail below, Baggage’s shifting position regarding validity under Section 101 was

untenable and without any legal basis, and Baggage’s infringement allegations – designed to

cover up Baggage’s earlier failure to conduct a proper pre-filing investigation and stymie a direct

competitor – were divorced from reality.


                                                  3
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 8 of 24 PageID #: 2393



          Indeed, Baggage failed to conduct a good-faith investigation prior to filing suit against

Roadie. Moreover, Baggage repeatedly misattributed the functionality of other software

applications from other manufacturers to the accused Roadie App. Yet, when alerted to these

serious infirmities of its case, Baggage ignored Roadie’s warnings, instead choosing to maintain

this baseless action against its direct competitor. And, after aggressively pursuing production of

the source code for the Roadie App, once counsel for Roadie made the source code available for

inspection, Baggage took no steps whatsoever to review the source code, knowing full well that a

review of Roadie’s highly confidential source code would only confirm the overwhelming

amount of public information establishing that Roadie did not infringe any claim of the ’336

patent.

IV.       STATEMENT OF FACTS AND ARGUMENT

          A.     Legal Standard

          The Patent Act provides that “in exceptional cases [the court] may award reasonable

attorney fees to the prevailing party.” 35 U.S.C. § 285. Thus, under the statute there are two

basic requirements: (1) that the case is “exceptional” and (2) that the party seeking fees is a

“prevailing party.” The Supreme Court defined an “exceptional” case as “simply one that stands

out from others with respect to the substantive strength of a party’s litigating position

(considering both the governing law and the facts of the case) or the unreasonable manner in

which the case was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct.

1749, 1756 (2014). In a post-Octane Fitness decision granting a motion for attorney’s fees and

non-taxable costs, the Court stated that the failure to conduct an adequate pre-filing investigation

“weighs in favor of finding that … [a] case is exceptional.” Yufa v. TSI Inc., No. 12-cv-01315,

2014 WL 4071902, at *3 (N.D. Cal. Aug. 14, 2014).




                                                   4
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 9 of 24 PageID #: 2394



       Further, exceptionality need only be proved by a preponderance of the evidence, and no

independently sanctionable conduct or bad faith is required. Octane Fitness, 134 S. Ct. at 1757-

58. Section 285 demands “a simple discretionary inquiry” which imposes “no specific

evidentiary burden.” Id. And exceptionality determinations are reviewed on an abuse of

discretion standard. Highmark Inc. v. Allcare Health Management Sys., Inc., 134 S.Ct. 1744,

1749 (2014).

       When determining whether a party is a prevailing party, the Federal Circuit has followed

the Supreme Court’s definition of a prevailing party as used in other fee-shifting statutes. Inland

Steel Co. v. LTV Steel Co., 364 F.3d 1318, 1320 (Fed. Cir. 2004). In Inland Steel, the Federal

Circuit held that district courts are to “apply the general principle that to be a prevailing party,

one must receive at least some relief on the merits, which alters ... the legal relationship of the

parties.” Id. (quotation marks omitted, ellipses in original). “In sum, precedent from both the

Supreme Court and the Federal Circuit make clear that for a party to be a prevailing party, that

party must win a dispute within the case in favor of it that materially alters the legal relationship

between the parties at the time of the judgment.” Parallel Iron LLC v. NetApp Inc., 70 F. Supp.

2d 585, 589 (D. Del. 2014).

        There can be no reasonable dispute that Roadie is the prevailing party in this action, as

the Court has granted Roadie’s motion for judgment on the pleadings, finding that the ’336

patent is invalid under 35 U.S.C. § 101 as being directed to ineligible subject matter. Thus, the

Court must turn to the question of whether this case is “exceptional.”

       B.      Baggage Advanced an Untenable Position Regarding Section 101

       In its motion for judgment on the pleadings, Roadie argued that the ’336 patent was

directed to the abstract idea of “coordinating and monitoring baggage delivery,” and that the

patent claims lacked any inventive concept. (See generally D.I. 39). Baggage, in response, did


                                                   5
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 10 of 24 PageID #: 2395



 not seriously refute that the ’336 patent was directed to “coordinating and monitoring baggage

 delivery,” indeed, conceding that the ’336 patent was directed to “coordinating and monitoring

 delivery” but with a particular configuration of computing devices. (D.I. 46 at 8); (see also Ex.

 H at 28).

        As for the second step of the Section 101 inquiry, Baggage contended in its briefing that

 the “inventive concept behind the ‘336 Patent is the creation of a specially configured system of

 computing devices designed to coordinate baggage delivery such that delivery of the missing

 baggage is guaranteed”:

                As explained by the ‘336 Patent, the prior method of retrieving lost
                baggage required contracting with an unknown and potentially
                untrustworthy agent to deliver the baggage and hope that it would
                still be there when you were able to pick the baggage up. ‘336
                Patent at 10-30. The inventive concept behind the ‘336 Patent is
                the creation of a specifically configured system of computing
                devices designed to coordinate baggage delivery such that delivery
                of the missing baggage is guaranteed. It is Bags’ contention and
                allegation that this system of computing devices was heretofore
                unknown and not conventional within the art.

                Roadie attempts to point to individual components of the ‘336
                Patent and claim that they are generic computing devices making
                the application of an idea faster or more efficient. (Dkt. 39) at 13.
                However, the ‘336 Patent requires that the computing devices
                recited within its specification be configured, i.e. coded, in a
                certain way such that baggage information is communicated
                “amongst each other to increase the efficiency of missing baggage
                delivery, enhance passenger experience, and provide a record of
                baggage delivery.” ‘336 Patent at 6:21-23.

 (D.I. 46 at 9) (emphasis added); (see also Ex. H) (confirming Baggage’s purported inventive

 concept).

        This argument, however, lacked any legal support whatsoever. First, under controlling

 Federal Circuit precedent, Baggage’s “specially configured system” that led to purported

 efficiency gains could not serve as an inventive concept. Intellectual Ventures I LLC v. Capital



                                                 6
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 11 of 24 PageID #: 2396



 One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (potential gains in speed or efficiency

 from the implementation of the abstract idea on a computer does not satisfy the requirement for

 an “inventive concept”). Second, Baggage’s purportedly inventive concepts – guaranteeing

 delivery of missing baggage, increasing efficiency of baggage delivery, passenger experience,

 and providing a record of delivery – were nowhere to be found in the claim language of any of

 the patent claims of the ’336 patent and therefore could not serve as an inventive concept.

 Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018) (improvements in computer

 functionality described in the specification must be captured in the claim language in order to

 serve as an inventive concept).

        In the face of this overwhelming evidence of invalidity under Section 101, counsel for

 Baggage inexplicably advanced a different inventive concept from what it had briefed, arguing

 for the first time at oral argument that the inventive concept was now the “selection to hold

 delivery” feature. At argument, the Court probed Baggage’s newly-derived argument:

               THE COURT: Well, so the first part of the specification where they
        describe what used to happen, I take it I can rely on that as for what used to
        happen; right?

                MR. STEIN: Yes, sir.

               THE COURT: And the business of delivering airline luggage that has
        been lost, or misplaced, or not kept up with the travelers, there’s no dispute that’s
        been going on probably since the invention of airlines; right?

                MR. STEIN: I’m sure we’ve all been through that.

                THE COURT: Yeah. And so there’s a line of cases where going back to,
        I believe, the Supreme Court where they say more or less that taking some
        practice that exists and saying apply it on a computer, that’s an abstract idea with
        no inventive concept.

                Why isn’t this, you know, do lost luggage on a computer?

                MR. STEIN: Well, first of all, that’s exactly what was argued by the
        patent examiner twice pre-Alice and post-Alice.


                                                  7
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 12 of 24 PageID #: 2397



                THE COURT: Okay. Well, so --

                MR. STEIN: In our view --

                THE COURT: So that’s all good, but so why isn’t it that?

                MR. STEIN: Well, the last two elements of the claim, each of the
         independent claims directed to the selection to hold delivery, that option was not
         available in the old days. So we have a combination of --

                 THE COURT: So you’re telling me that in the old days, you couldn’t call
         up the airline and say, I won’t be home on this day; deliver my bags the next day?

                 MR. STEIN: I think you could make a phone call to the airline and try to
         get that done. Okay. I can tell you from experience that that doesn’t work.

                 THE COURT: Well, no. No. No. But that’s the point of like when
         computers, it seems to me are not an invention is when you rely on the efficiency
         of computers to do some process, but without the human mistakes. And so, you
         know, the idea that you would try to get the bags delivered when somebody was
         there to receive them, that's not a new idea.

                 It may be that computers may get it more likely that that will be
         accomplished, but you know, that’s the same thing with intermediated settlement
         and all the other kinds of things that are done on computers is computers have
         certain capabilities that human beings don’t have, even companies don't have.
         And so when the computer takes advantage of the computer thing that it's a
         machine and gets things right that humans don’t, that’s not patentable.

                Right?

                 MR. STEIN: Well, we think it is, Your Honor, because the claim
         language which defines the scope of protection. Okay. There’s no evidence in
         the record, particularly for this motion, that the claimed elements directed to the
         selection of all discovery [sic] was common, was not inventive.

 (D.I. 109 at 23:14-25:9).

         Not surprisingly, the Court rejected Baggage’s arguments and granted Roadie’s motion

 for judgment on the pleadings, holding that the ’336 patent claims were directed to the abstract

 idea of coordinating and monitoring baggage delivery and lacked an inventive concept. (D.I.

 115).




                                                 8
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 13 of 24 PageID #: 2398



        C.      Baggage’s Baseless Infringement Contentions and Litigation Misconduct
                Compel an Exceptional Case Finding

        While the “selection to hold delivery” claim limitations did not play a prominent role in

 the Section 101 analysis – at least not until Baggage’s eleventh-hour injection of it at oral

 argument – the claim limitation is critical to the infringement analysis. Indeed, an examination

 of Baggage’s infringement contentions illustrate that this case should never have been brought,

 and Baggage’s refusal to examine or address the evidence of non-infringement compels an

 exceptional case finding.2

        Baggage served its infringement contentions on January 31, 2018, over four months after

 filing the complaint in the instant action and nearly seven months after filing the 1253 Case. In

 its infringement contentions, Baggage identified the “Roadie App” as the accused product. (Ex.

 I at 1). The contentions track a Roadie delivery request, or “gig,” initiated by Baggage’s lead

 trial counsel, Stefan V. Stein, on the morning of August 24, 2017, in which Mr. Stein uses the

 Roadie app to send a box from his law office to his home address:




 2
   The inadequacy of Baggage’s infringement contentions suggest that Baggage lacked a good-
 faith basis for initiating not only the present action but also the earlier 1253 Case, which was
 filed on July 7, 2017. In an interrogatory response, Baggage identified the individuals involved
 in its pre-filing investigation as Stefan V. Stein, William V. Stein, Cole Carlson (counsel of
 record in the instant action) and Terry Sanks (the patent attorney for the ’336 patent). (Ex. J at
 17-19). None of these attorneys, however, were counsel of record when Baggage filed the 1253
 Case on July 7, 2017. Instead, the 1253 Case was filed by three attorneys from a different office
 of the GrayRobinson law firm, Mayanne Downs, Jason Zimmerman and Trace Jackson, and
 Baggage failed to produce any evidence to show that any pre-filing investigation was conducted
 prior to Baggage’s July 7, 2017 filing of the 1253 Case.



                                                   9
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 14 of 24 PageID #: 2399




 (Ex. I at 5-6).

         Baggage’s infringement contentions clearly evidence that Baggage made no attempt to

 investigate its claims before filing suit. The most obvious deficiency is that Baggage’s

 contentions made no attempt to show that the server receives from the passenger interface of the

 passenger computing device a “selection to hold delivery.” Each of the independent claims of

 the ’336 patent – and therefore each claim of the ’336 patent – contains a claim limitation

 requiring a “selection to hold delivery.” For example, independent claim 7 recites, in pertinent

 part:

                   receiving, through the transceiver [of the server], from the passenger
                   computing device a selection to hold delivery of the piece of baggage
                   using a passenger interface until a delayed delivery time

 (Ex. A, claim 7) (emphasis added).

         Baggage’s infringement contentions, however, are devoid of any evidence that the

 Roadie server received from a passenger computing device a “selection to hold delivery.”




                                                 10
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 15 of 24 PageID #: 2400



 Instead, Baggage states the following as “evidence” that the “selection to hold delivery” claim

 limitations are met:

                 On information and belief, a passenger can choose to hold delivery of the
                 baggage until a delayed delivery time. As shown below, the passenger can
                 contact the deliverer, using the Accused Device and Roadie’s servers, to
                 change the delivery location. It is just as likely that a user will request a
                 delay in delivery.




 (Ex. I at 11-12, 32-33, 52-53) (emphasis added).

         Baggage’s infringement contentions are problematic for several reasons. First, although

 the claim limitation requires a “selection to hold delivery,” Baggage’s infringement evidence is

 directed instead to a request “to change the delivery location.” (Id.). Indeed, by further stating,

 “It is just as likely that a user will request a delay in delivery” (id.), Baggage tacitly

 acknowledges that it lacks evidence of infringement of a “selection to hold delivery.”

         Second, Baggage twists facts in an attempt to demonstrate that Roadie plays any role in

 this interaction between the “passenger” and the “deliverer.” For example, in its infringement




                                                    11
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 16 of 24 PageID #: 2401



 contentions, Baggage makes the bald assertion that, “As shown below, the passenger can contact

 the deliverer, using the Accused Device and Roadie’s servers, to change the delivery location.”

 (Id.) (emphasis added).

        However, as Baggage was no doubt aware when it made this statement, the screenshot in

 Baggage’s infringement contentions comes not from the accused Roadie App, but instead from

 the Apple “Messages” application:




 (Id.) (emphasis added in red). In other words, the user did not request a change of delivery

 location through the Roadie App and through Roadie’s servers. Rather, the user sent an

 iMessage (the Apple iPhone equivalent of a text message) directly to the driver, entirely outside

 of the Roadie environment. This message goes directly from one mobile phone user to the other;

 it simply cannot and does not go through a Roadie server, as required by all the claims of the




                                                 12
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 17 of 24 PageID #: 2402



 ’336 patent. The reason Baggage cannot show a screenshot from the Roadie App that depicts a

 selection to hold delivery was clear, and entirely known to Baggage at the time it filed this case –

 the accused Roadie App does not have this functionality. (See Ex. K at 8).

        Third, Baggage’s so-called infringement “evidence” was generated by its lead trial

 counsel, Stefan V. Stein:




 (Id.) (emphasis added in red). There is no evidence that Roadie directed, instructed, or forced

 Mr. Stein to request a change in the delivery location. Instead, Mr. Stein, of his own volition,

 sent an iMessage through the Apple “Messages” app directly to the delivery driver. Yet,

 incredibly, Mr. Stein claimed in Baggage’s infringement contentions – which he personally

 signed and served (see Ex. I at 68-69) – that his personal contact with the delivery driver was

 made “using the Accused Device and Roadie’s servers.”




                                                 13
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 18 of 24 PageID #: 2403



        This was not an isolated incident. On March 19, 2018, shortly after serving its non-

 infringement contentions, Roadie, through its counsel, sent Baggage’s counsel a nine-page,

 single-spaced letter in which Roadie detailed these and other fatal infirmities in Baggage’s

 infringement case and implored Baggage to dismiss the litigation before the legal costs escalated.

 (Ex. L). Yet, despite being specifically warned by Roadie that it had misrepresented the Apple

 “Messages” app as being the Roadie App in its initial infringement contentions, Baggage ignored

 this critical evidence of noninfringement and, unbelievably, repeated the misrepresentation,

 except this time, it was another member of Baggage’s litigation counsel, William Stein.

        In a supporting declaration filed with the Court, Mr. William Stein stated that he took a

 flight from Atlanta to Orlando, checked in a piece of luggage, and intentionally left it at the

 Orlando airport baggage claim. (D.I. 60, Ex. D, ¶¶ 7-10). Mr. Stein then initiated a Roadie

 “gig,” requesting that a driver pick up his “lost” luggage and deliver it to his office in Orlando.

 (Id., ¶¶ 11-13). Thus, as with Mr. Stefan Stein and his box in the infringement contentions, Mr.

 William Stein was both the sender and the recipient of the “lost luggage” depicted in Baggage’s

 amended infringement contentions.3

        This second Roadie “gig” initiated by Baggage’s litigation counsel was incorporated in

 Baggage’s amended infringement contentions, which were served on June 8, 2018, over nine

 months after the filing of the complaint in this action and over eleven months after Baggage first

 accused Roadie of infringement in the 1253 Case.



 3
   Roadie also notes that because Mr. Stefan Stein and Mr. William Stein provided Baggage’s
 only purported fact evidence of infringement, both attorneys became necessary fact witnesses in
 this litigation and were thus potentially subject to disqualification as trial counsel under both
 Florida Rule of Professional Conduct 4-3.7 and Delaware Lawyers’ Rules of Professional
 Conduct Rule 3.7.



                                                  14
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 19 of 24 PageID #: 2404



        With respect to the “selection to hold delivery” limitation, Baggage added the italicized

 passage below, along with the second screenshot, which is of the Android messaging app and not

 the Roadie App, in its amended infringement contentions:

               On information and belief, a passenger can choose to hold delivery of the
               baggage until a delayed delivery time. As shown below, the passenger can
               contact the deliverer, using the Accused Device and Roadie’s servers, to
               change the delivery location. It is just as likely that a user will request a
               delay in delivery.

               Furthermore, on information and belief, the mobile number associated
               with the deliverer may in fact be provided by the Accused Product. When
               the passenger contacts the deliverer via the Accused Product, the dialogue
               is between the passenger’s mobile number and the mobile number
               provided by the Accused Product to the deliverer. As such, each message
               sent between the passenger and deliverer may in fact pass within the
               Accused Product’s server. Thus, each input that is exchanged among the
               Accused Product, deliverer and/or passenger may be (1) received by the
               processor via the transceiver and (2) transmitted by the processor via the
               transceiver.




                                                                                  z

 (Ex. M, Baggage’s Amended Infringement Contentions, at 72-74).



                                                15
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 20 of 24 PageID #: 2405



        Putting aside for the moment whether the text conversations depicted in the screenshots

 above can fairly be considered a “selection to hold delivery,” there are myriad ways in which

 Baggage could have easily determined that its suspicions of infringement were unfounded. For

 example, if Baggage suspected that the phone number associated with the Roadie delivery driver

 was in fact assigned to the driver by Roadie, as Baggage claimed could be the case in its

 amended infringement contentions, Baggage could have easily determined whether this was the

 case. For example, Baggage could have asked a Roadie delivery driver whether the phone

 number shown on the Roadie App belonged to the driver or was assigned to the driver by

 Roadie. Or, Baggage could have had someone sign up to be a Roadie driver to seek the same

 information. Had Baggage done so, it would have learned that Roadie does not provide phone

 numbers to Roadie drivers.4

        All of these actions could have been taken before bringing suit, yet Baggage chose not to

 perform any meaningful investigation before doing so. Furthermore, after aggressively pursuing

 production of the source code associated with the Roadie App, Baggage never bothered to

 review it, even though it had been available for Baggage’s inspection for nearly four months.

 (Ex. N; see also Moy Decl., ¶¶ 18-19).

        Indeed, Baggage’s failure to review the Roadie source code was consistent with its

 conduct in maintaining this case. After counsel for Roadie sent its March 19 letter detailing the

 infirmities in Baggage’s infringement theory, Roadie repeatedly implored Baggage to either

 dismiss its case or to provide any justification for its decision to proceed, including through e-


 4
   Of course, even if Roadie did provide new phone numbers to Roadie drivers, Baggage still
 would not have a reasonable basis for asserting that a text message or an Apple iMessage – both
 of which move directly from one mobile phone number to another – are received by a Roadie
 server, as required in all the claims of the ’336 patent.



                                                  16
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 21 of 24 PageID #: 2406



 mail correspondence on March 29, 2018 (Ex. P), April 16, 2018 (Ex. Q), April 30, 2018 (Ex. R),

 and June 5, 2018. (Ex. S). Baggage never provided a substantive response to the March 19 letter,

 instead only claiming the following in a June 8, 2018 e-mail:

        [B]eside the fact that the letter does not conform to the procedure dictated by Rule
        11 and Plaintiff is not required to respond under any rule, Plaintiff considers the
        letter moot given the preliminary claim construction activities performed by the
        parties negating most of the arguments contained in the letter, if not all. Plaintiff
        considers the previously served amended infringement contentions as an adequate
        response.

 (Ex. T). While Roadie’s counsel asked Baggage’s counsel to explain how the “preliminary

 construction activities performed by the parties negat[ed] most of the arguments contained in the

 letter,” Baggage’s counsel never provided an explanation. (Ex. U).

        Perhaps Baggage neglected to review the source code in an effort to conserve its costs

 while escalating the costs incurred by Roadie, its direct competitor. Indeed, Baggage

 propounded a third set of interrogatories on Roadie on December 13, 2018, well after Roadie had

 made the Roadie App source code available. (D.I. 111). Perhaps Baggage desired to extend the

 litigation so as to interfere with Roadie’s ability to pursue more business with additional airlines,

 as suggested in Baggage’s July 6, 2017 demand that Roadie disclose its customer lists and

 contracts with airlines. (Ex. B at 3). Or, perhaps Baggage wanted to keep the litigation afloat

 just long enough until it was acquired by another company in a $275 million, all-cash deal.5

 Whatever its motive, Baggage’s steadfast refusal to consider the substantial evidence of



 5
   The GrayRobinson law firm issued a news release dated December 4, 2018, the day of oral
 argument on Roadie’s Motion for Judgment on the Pleadings, in which it announced that it had
 represented Baggage in its acquisition by SP Plus Corporation, where SP Plus paid $275 million
 in an all-cash deal on November 30, 2018. (Ex. O). Baggage did not supplement its discovery to
 disclose this transaction, nor did it supplement its Federal Rule of Civil Procedure 7.1 disclosure
 statement with this Court.



                                                  17
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 22 of 24 PageID #: 2407



 noninfringement and its failure to make any reasonable inquiry into the operation of the accused

 Roadie App is inexcusable and indicative of its bad faith in maintaining this action.

        D.       Roadie Should Be Awarded Its Attorneys’ Fees and Non-Taxable Costs

        “[I]t is clear that the aim of § 285 is to compensate a defendant for attorneys’ fees it

 should not have been forced to incur. Kilopass Tech., Inc. v. Sidense Corp., 738 F.3d 1302, 1313

 (Fed. Cir. 2013). Where a prevailing party “has obtained excellent results, his attorney should

 recover a fully compensatory fee.” Mathis v. Spears, 857 F.2d 749, 755 (Fed. Cir. 1988)

 (quoting Hensley v. Eckerhart, 461 U.S. 424, 435 (1983)) (internal quotations omitted).

 Additionally, under 35 U.S.C. § 285, a court may award non-taxable costs accompanying the

 incurred attorneys’ fees. Cent. Soya Co. v. Geo. A. Hormel & Co., 723 F.2d 1573, 1578 (Fed.

 Cir. 1983).

        Here, Baggage should have never initiated litigation against Roadie. Baggage’s flimsy

 infringement position could have been easily debunked prior to filing its lawsuit, and when given

 notice of its untenable position, Baggage should have withdrawn its case. Further, Baggage’s

 behavior during the litigation of ignoring significant and verifiable evidence of non-infringement

 and neglecting to review the source code for the accused product, all in an effort to prolong the

 litigation, compels an attorneys’ fee award.

        Pursuant to Fed. R. Civ. P. 54(d)(2)(B)(iii), Roadie provides the following current

 estimate of the fees and costs that it intends to seek in the event this litigation is determined to be

 exceptional.6

 6
  Roadie has not yet separately sought its taxable costs through a bill of costs. Pursuant to Local
 Rule 54.1(a)(1), Roadie will file its separate bill of costs within 14 days after the time for appeal
 has expired or within 14 days after issuance of the mandate of the appellate court. Should
 Baggage decide to appeal this Court’s judgment, Roadie will also seek fees for defending against
 Baggage’s appeal pursuant to 35 U.S.C. § 285.



                                                   18
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 23 of 24 PageID #: 2408



 Attorneys’ Fees                                      $642,000

 Non-Taxable Costs                                    $12,700


          Once the Court finds this litigation exceptional and determines that Roadie is entitled to

 an award under § 285, Roadie will provide an accounting of its fees and costs. See Fed. R. Civ.

 P. 54(d)(2)(C) (“The court may decide issues of liability for fees before receiving submissions on

 the value of services.”); id. Notes of Advisory Committee on Rule – 1993 Amendment (“The

 rule does not require that the motion be supported at the time of filing with the evidentiary

 material bearing on the fees. . . . What is required is the filing of a motion sufficient to alert the

 adversary and the court that there is a claim for fees and the amount of such fees (or a fair

 estimate).”); Chalumeau Power Sys. LLC v. Alcatel-Lucent, No. 11-1175-RGA, 2014 WL

 5814062, at *3 (D. Del. Sept. 12, 2014) (ordering accounting after declaration of exceptionality).

 V.       CONCLUSION

          For the reasons stated above, Roadie respectfully requests that this Court declare this case

 exceptional pursuant to 35 U.S.C. § 285 and award Roadie its attorneys’ fees and non-taxable

 costs.

  Dated: January 22, 2019                         YOUNG CONAWAY STARGATT
                                                   & TAYLOR, LLP
  Of Counsel:
  Edward A. Pennington                            /s/ Pilar G. Kraman
  John P. Moy                                     Pilar G. Kraman (No. 5199)
  John P. Pennington                              Rodney Square
  Darlene K. Tzou                                 1000 N. King Street
  SMITH, GAMBRELL & RUSSELL LLP                   Wilmington, DE 19801
  1055 Thomas Jefferson Street, NW                (302) 571-6600
  Suite 400                                       pkraman@ycst.com
  Washington, DC 20007
  (202) 263-4300
  epennington@sgrlaw.com                          Attorneys for Defendant
  jmoy@sgrlaw.com                                 ROADIE, INC.
  jpennington@sgrlaw.com
  dtzou@sgrlaw.com


                                                   19
Case 1:18-cv-00707-RGA Document 120 Filed 01/22/19 Page 24 of 24 PageID #: 2409



                                  CERTIFICATE OF SERVICE

                 I, Pilar G. Kraman, Esquire, hereby certify that on January 22, 2019, I caused to

 be electronically filed a true and correct copy of the foregoing document with the Clerk of the

 Court using CM/ECF, which will send notification that such filing is available for viewing and

 downloading to registered participants.

                 I further certify that on January 22, 2019, I caused the foregoing document to be

 served by e-mail upon the following counsel:

                                Neal Belgam
                                Eve H. Ormerod
                                SMITH KATZENSTEIN & JENKINS LLP
                                1000 West Street, Suite 1501
                                Wilmington, DE 19801
                                nbelgam@skjlaw.com
                                eormerod@skjlaw.com

                                Stefan V. Stein
                                Cole Carlson
                                William V. Stein
                                GRAYROBINSON, P.A.
                                401 East Jackson Street, Suite 2700
                                Tampa, Florida 33602
                                stefan.stein@gray-robinson.com
                                cole.carlson@gray-robinson.com
                                william.stein@gray-robinson.com

                                Attorneys for Baggage Airline
                                Guest Services, Inc.

 Dated: January 22, 2019                     YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                             /s/ Pilar G. Kraman
                                             Pilar G. Kraman (No. 5199)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             (302) 571-6600
                                             pkraman@ycst.com

                                             Attorneys for Roadie, Inc.




 01:23193717.1
